Title: From John Adams to Jean de Neufville & Fils, 21 March 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Gentlemen
Leyden March 21. 1781

I have received your favour of the 19th. and will direct Mr. Thaxter to number your Bonds again in figures under your written Numbers and Sign them, and to make the other alterations, according to your Proposal.
Alass poor Statia! But as Providence orders Us unpleasant Potions of Medicine to cure our distempers, So I hope this apparent Misfortune will open the Eyes of the blind; will convince the credulous of their Weakness, in placing any Kind of Confidence in the Justice, the Honour, the Moderation, or Humanity of Great Britain, Virtues which exist only at this time in their own vainglorious Writings and Speeches. I hope also it will accellerate an immediate and direct Commerce with America, and what is of more importance to this Country as well as to that, a Solid Alliance. I hope further, that this Insult to the neutral Confederation will prompt them to take a decided Part, which their own Dignity Honour and Interest demand, and forth with join France Spain and America, in Pursuit of the two greatest Objects of the Negotiations and Wars of the present Age, American Independance and the rights of neutral Vessells. Once more I hope, that this unexampled outrage, to the Law of Nations to public faith, and every Sound Principle among Men, will induce even the great City of Amsterdam to act a more decided and vigorous Part, then she has done. Her Example will be followed with Ardour by every other Member of the Sovereignty, all of whom I have reason to believe, are Slackened in their resolution by the feebleness and Irresolution of that City. I have the Honour to be &c.
